Exhibit 16.1 December 17, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:China BCT Pharmacy Group, Inc. Commissioners: We have read the statements made by China BCT Pharmacy Group, Inc. which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of China BCT Pharmacy Group, Inc. dated December 18, 2012.We agree with the statements concerning our firm in such Form 8-K. Very truly yours, /s/ PKF PKF Certified Public Accountants A Professional Corporation San Diego, California
